IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARTIS C. CARROLL, JR. : CIVIL ACTION
v. > NO. 16-1406

MILLERSVILLE UNIVERSITY OF
PA, et al.

ORDER
AND NOW, this 6 day of June 2019, upon considering Defendant Millersville
University’s Motion to dismiss (ECF Doc. No. 85), no timely opposition, and for reasons in the
accompanying Memorandum, it is ORDERED Defendant Millersville University’s Motion to
dismiss (ECF Doc. No. 85) is GRANTED and the claims against Millersville University are

dismissed.

 
